 

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF PENNSYLVANIA

LAMONT L. MILLER,

Petitioner "CIVIL ACTION NO. 3:19-2159
V. -
(JUDGE MANNION)

UNITED STATES OF AMERICA, | 7

Respondent |

MEMORANDUM

I. BACKGROUND

Pending before the court is the January 9, 2020 report and
recommendation, (Doc. 5), of Judge Saporito recommending that the petition
for writ of habeas corpus, pursuant to 28 U.S.C. §2241, filed by petitioner
Lamont L. Miller, an inmate confined at USP-Allenwood, White Deer,
Pennsylvania, (Doc. 1), be transferred to the court that sentenced him since
this court lacks jurisdiction over the petition. Judge Saporito finds that since
petitioner challenges the legality of his conviction and sentence for a firearms
violation imposed by the United States District Court for the Southern District
of West Virginia the proper avenue for his relief is a motion to vacate his
conviction and sentence pursuant to 28 U.S.C. §2255, and not a habeas
petition. 7

To date, petitioner Miller has not filed any objections to Judge Saporito’s

report and the time within which to do so has expired.

 
 

ll. | STANDARD OF REVIEW |

Where no objection is made to a report and recommendation, the court
should, as a matter of good practice, “satisfy itself that there is no clear error
on the face of the record in order to accept the recommendation.”
Fed.R.Civ.P. 72(b), advisory committee notes; see a/so Univac Dental Co. v.
Dentsply Intern.. Inc., 702 F.Supp.2d 465, 469 (2010) (citing Henderson v.
Carlson, 812 F.2d 874, 878 (3d Cir. 1987) (explaining judges should give
some review to every Report and Recommendation)). Nevertheless, whether
timely objections are made or not, the district court may accept, not accept or
modify, in whole or in part, the findings or recommendations made by the

magistrate judge. 28 U.S.C. §636(b)(1); Local Rule 72.31.

lll. DISCUSSION

A federal prisoner like Miller is generally required to use 28 U.S.C.
§2255 to collaterally attack his conviction or sentence on constitutional
grounds. Okereke v. United States, 307 F.3d 117. 120 (3d Cir. 2002). He “can
seek relief under §2241 only if the remedy provided by §2255 is inadequate
or ineffective to test the legality of his detention.” Manna v. Schultz, 454
Fed.Appx. 31, 33 (3d Cir. 2010). As the report explains, the remedy afforded
Miller by §2255 is not inadequate or ineffective to challenge his conviction and
sentence. Thus, Miller, who challenges the validity of his sentence as
imposed by the United States District Court for the Southern District of West

2

 
 

 

Virginia, is required to raise such a challenge in that sentencing court under
28 U.S.C. §2255.

When a petitioner improperly challenges a conviction or sentence under
§2241, the petition must be dismissed for lack of jurisdiction. Gardner _v.
Warden Lewisburg USP, 845 F.3d 99, 104 (3d_Cir. 2017) (affirming the
District Court's order denying Gardner’s §2241 habeas petition for lack of
jurisdiction).

Although the court lacks jurisdiction over Miller's habeas petition under
28 U.S.C. §2241, in the interest of justice, it will transfer the petition to the
United States District Court for the Southern District of West Virginia to be
treated as a §2255 motion.

ill. CONCLUSION

Based on the foregoing, the court will ADOPT the report and
recommendation. (Doc. 5). Since the court lacks jurisdiction over Miller’s
petition for a writ of habeas corpus pursuant to 28 U.S.C. §2241, (Doc. 1), the
petition will be TRANSFERRED to the United States District Court for the

Southern District of West Virginia. An appropriate order follows.

 

s/ Heabacky &. WMauuiou
MALACHY E. MANNION
United States District Judge

 

Date: February 18, 2020

19-2159-01.wpd

 
